





EXHIBIT 10.535




LANDLORD’S  AGREEMENT







THIS LANDLORD’S AGREEMENT (this “Agreement”) is made and entered into this 15th
day of November, 2007 by and among INLAND 2905 & 2907 BUTTERFIELD ROAD, L.L.C.,
a Delaware limited liability company (“Landlord”) and INLAND WESTERN RETAIL REAL
ESTATE TRUST, INC., a Maryland corporation (“Subtenant”).




R E C I T A L S




Landlord is the owner in fee of that certain real property located at 2905 and
2907 Butterfield Road, Oak Brook, Illinois (the “Property”). By lease agreement
dated May 12, 2005 (the “Prime Lease”) by and between Landlord and Inland Real
Estate Investment Corporation, a Delaware corporation (“Tenant”), Landlord
leased the Property to Tenant, and Tenant leased the Property from Landlord.  




Tenant and Subtenant have entered into a sublease (the “Sublease”) on ______
___, 2007 for that portion of the Property commonly known as Suites 120, 200 and
300 of the 2907  Butterfield Road Building and consisting of 36,740 rentable
square feet (the “Premises”).  




Landlord and Subtenant desire, pursuant to the provisions set forth in this
Agreement, to ensure that Subtenant retains possession of the Premises for the
entire term of the Sublease pursuant to the terms of the Sublease.




NOW, THEREFORE, for good, lawful and valuable consideration, including the
mutual undertakings of the parties hereto, the receipt and sufficiency of which
are acknowledged by each of the parties hereto, it is covenanted and agreed as
follows:




1.

Landlord’s Acknowledgment of the Sublease.  Landlord hereby acknowledges and
agrees that Subtenant is a Permitted Transferee as defined in Section 20.1 of
the Prime Lease and that the subletting of the Premises by Tenant to Subtenant
is in compliance with the Prime Lease.  




2.

 Non-Disturbance.  Landlord shall not, in the exercise of any of the right
arising or which may arise out of the Prime Lease or of any instrument modifying
or amending the same or entered into in substitution or replacement thereof,
disturb or deprive Subtenant in, or of, its possession or its right to
possession of the Premises or of any right or privilege granted to or inuring to
the benefit of Subtenant under the Sublease, provided the Sublease is then in
full force and effect and Subtenant is not in default under the Sublease, and
provided that any such right or privilege under the Sublease is no greater or
different than any right or privilege provided to Tenant under the Prime Lease.




3.

Recognition and Attornment.  In the event of the termination of the Prime Lease
by exercise of any remedy provided for therein, including re-entry, notice,
surrender, summary proceedings or other action or proceeding or otherwise, or,
in the event the Prime Lease shall terminate or expire for any reason before any
of the dates provided in the Sublease for the termination of the initial or
renewal terms of the Sublease, and if the Sublease shall, immediately prior to
such surrender, termination or expiration, be in full force and effect and
Subtenant shall not be in default under the Sublease, then, and in any of said
events, Subtenant shall not be made a party in any action or proceeding to
remove or evict the Tenant nor shall the Subtenant be evicted or removed or its
possession or right of possession be disturbed or in anyway interfered with.  In
such event: (a) the Sublease shall continue in full force and effect as a





1













direct lease from Landlord to Subtenant under the terms and provisions of the
Sublease for the balance of the term thereof remaining, including any extensions
therein provided; (b) Landlord shall continue to recognize the estate and rights
of Subtenant created under the

Sublease; and (c) the terms of the Sublease, and Subtenant’s sub-leasehold
estate in the Premises shall not then or thereafter be terminated, disturbed or
adversely affected, except in accordance with the terms and provisions of the
Sublease.  Subtenant shall and hereby agrees to attorn to Landlord under such
circumstances.  




4.

Notice.  All notices which may or are required to be sent under this Agreement
shall be in writing and shall be deemed to have been given (i) when hand
delivered, (ii) if by nationally recognized overnight delivery service (which
provides a receipt of delivery), postage prepaid, or the next business day
following deposit of such notice with such carrier, or (iii) when sent by
telecopier (with a copy by either the method described in clause (i) or (ii) of
this paragraph, to the addresses first above set forth with required copies to
the following:




Subtenant:

2907 Butterfield Road

Oak Brook, Illinois 60523

Attn:  Michael O. Hanlon




With a copy to:  Duane Morris LLP

227 West Monroe, Suite 3400

Chicago, Illinois 60606

Attn:  David Kaufman, Esq.




Landlord:

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn:  Paul Wheeler




With a copy to:  Robert H. Baum

c/o The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523




5.

Modifications.  No modification, amendment, waiver or release of any provision
of this Agreement or of any right, obligation, claim or cause of action arising
thereunder shall be valid or binding for any purpose whatsoever unless in
writing and duly executed by the party against whom the same is sought to be
asserted.




6.

Successors.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors, assigns and sublessees and any subsequent owner of the Property.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




LANDLORD:




INLAND 2905 & 2907 BUTTERFIELD ROAD, L.L.C., a Delaware limited liability
company




By:

Name:





2













Title:

        







SUBTENANT:




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation




By:

Name:

Title: ________________________________





3





